DETAILED ACTION
Status of Application
Applicant’s arguments filed on December 28, 2020 have been fully considered but they are not persuasive. The previous 112 rejections have been withdrawn in light of Applicant’s amendments to the claims. Claims 1, 3, 5-13, 20, 21, 25, 26, 28 and 29 have been amended. Claims 19, 22, 27 and 30 have been cancelled. Claims 1-18, 20, 21, 23-26, 28 and 29 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
Claim Objections
Claim 5 is objected to because of the following informalities: In line 2, “the pull tab” should be --the tear strip--.
Claim 8 is objected to because of the following informalities: In line 2, “one the” should be --one of the--.
Claim 25 is objected to because of the following informalities: In line 10, “of first” should be --of the first--.
Claim 29 is objected to because of the following informalities: In line 3, “pull tab” should be --tear strip--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “an affixing agent comprising a first material applied to an exterior surface of the other of the first and second plurality of sidewalls, wherein the first material adheres to the flap adhesive when physically pressed together”. However, claim 1, from which claim 12 depends, recites the limitations “a flap 
The specification of the present invention discloses alternative embodiments for affixing the flap to a respective one of the plurality of sidewalls. In one disclosed embodiment (features of claim 12), “the affixing agent may consist of two separate materials that are separately inactive (e.g., non-adhesive while separated) or in contact with other materials, but are activated and become adhesive once physically in contact with each other. According to such embodiments, one of the materials may be applied to an external surface of a sidewall (e.g., first plurality of sidewalls 303), with the other material being applied to a corresponding internal surface along the flap 309” (paragraph 71 of instant application). In another disclosed embodiment (features of claim 1), “the affixing agent may be activated (e.g., become adhesive) when exposed to air, according to such embodiments, the affixing agent may be applied to an internal facing surface of the flap 309, wherein a separate portion of the flap 309 is folded over the affixing agent and prevent the affixing agent from being exposed. Activating the affixing agent under these embodiments may be performed by unfolding the portion of the flap 309 positioned over the affixing agent, whereupon the flap 309 with the activated affixing agent may be pressed to a corresponding sidewall (e.g., sidewall 303) to seal the food delivery container” (paragraph 71 of instant application).
The specification, however, fails to disclose or suggest each of the above described embodiments in combination. Specifically, the specification fails to disclose or 
Additionally, the specification only describes the use of two separate materials in a cohesive manner (i.e., separately inactive, non-adhesive while separated, non-adhesive while in contact with other materials). Accordingly, a non-stick surface would serve no purpose with cohesive materials as the cohesive materials would not stick to the non-stick surface and as the cohesive materials do not need to be covered or protected. Thus, any suggestion of the above described embodiments in combination is precluded. 
Accordingly, the claim fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 12, 13, 25, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the non-stick surface is disposed on an inner surface of the one of the first and second plurality of sidewalls from which the flap extends, and the flap is further configured to unfold from the one of the first and second plurality of sidewalls from which the flap extends to expose the flap adhesive”. However, claim 6, from which claim 7 depends, recites the limitation “wherein the flap comprises a separate foldable portion having the non-stick surface, the separate foldable portion being configured to be selectively folded over to protect the flap adhesive and unfolded to expose the adhesive”. 
The limitations presented in claim 7 are conflicting with the limitations already presented in claim 6. Thus, it is not clear whether the non-stick portion is on the one of the first and second plurality of sidewalls from which the flap extends or on the separate foldable portion of the flap. It is also not clear whether the flap (having the flap adhesive) unfolds from the one of the first and second plurality of sidewalls (having the non-stick surface) to expose the flap adhesive or whether the separate foldable portion of the flap (having the non-stick surface) unfolds from the portion of the flap having the flap adhesive to expose the flap adhesive.
Accordingly, the claim is rendered indefinite as the intended structure cannot be ascertained and thus, the metes and bounds of the patent protection desired cannot be ascertained.
For the purpose of examination, the non-stick surface will be considered to be disposed on an inner surface of the separate foldable portion. 
Claim 12 recites the limitation “an affixing agent comprising a first material applied to an exterior surface of the other of the first and second plurality of sidewalls, 
As described in the 112(a) rejection of claim 12 above, the specification fails to disclose or suggest an embodiment comprising a flap adhesive and a non-stick surface, wherein the flap adhesive and the non-stick surface are configured to be folded against one another to prevent the flap adhesive from being exposed, in combination with a separate additional affixing agent comprising a first material applied to an exterior surface of the other of the first and second plurality of sidewalls and configured to adhere to the flap adhesive when physically pressed together. Additionally, the specification only describes the use of two separate materials in a cohesive manner (i.e., separately inactive, non-adhesive while separated, non-adhesive while in contact with other materials). As such, a non-stick surface would serve no purpose with cohesive materials as the cohesive materials would not stick to the non-stick surface and as the cohesive materials would not need to be covered or protected. 
Accordingly, the claim is rendered indefinite as the intended structure cannot be ascertained and thus, the metes and bounds of the patent protection desired cannot be ascertained. 

Claim 13 recites the limitation “wherein the flap comprises a folded over portion, which when unfolded, exposes the flap adhesive” and claim 1, from which claim 13 depends, recites the limitation “wherein the flap is configured to fold the flap adhesive and the non-stick surface against one another”. However, claim 13 fails to define a relationship between the folded over portion and the folded configuration already defined in claim 1. Accordingly, it is not clear if and/or how the folded over portion in claim 13 and the folded configuration defined in claim 1 are related.  
For the purpose of examination, the flap will be considered to comprise a folded over portion having the non-stick surface or the flap adhesive. 
Claim 25 recites the limitations “a food delivery container comprising a food chamber” in line 3, “an interior of a first plurality of sidewalls of the food delivery container” in lines 5-6, “a cover portion of the food delivery container” in line 9, and “a second plurality of sidewalls” in lines 11-12. The claim, however, fails to define a relationship between the first and second plurality of sidewalls and the food chamber and cover portion. Accordingly, the structure of the container to be sealed is not clear and thus, the method for sealing the container is also not clear. 
For the purpose of examination, the method will be considered as defined in the rejection below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites the limitation “the non-stick surface is disposed on an inner surface of the one of the first and second plurality of sidewalls from which the flap extends, and the flap is further configured to unfold from the one of the first and second plurality of sidewalls from which the flap extends to expose the flap adhesive”. However, claim 6, from which claim 7 depends, recites the limitation “wherein the flap comprises a separate foldable portion having the non-stick surface, the separate foldable portion being configured to be selectively folded over to protect the flap adhesive and unfolded to expose the adhesive”. 
The position of the non-stick surface in claim 7 (i.e., on an inner surface of the one of the first and second plurality of sidewalls from which the flap extends) is conflicting with the previously defined position of the non-stick surface in claim 6 (i.e., on the separate foldable portion of the flap). Additionally, the folding configuration in claim 7 (i.e., the flap configured to unfold from the one of the first and second plurality of sidewalls from which the flap extends to expose the flap adhesive) is conflicting with the previously defined folding configuration in claim 6 (i.e., the separate foldable portion 
Accordingly, claim 7 is of improper dependent form for failing to include all the limitations of the claim upon which it depends. 
Claim 28 recites the limitation “applying the adhesive agent along the interior of the first plurality of sidewalls”. However, claim 25, from which claim 28 depends, already defines an adhesive agent “along an interior of a first plurality of sidewalls”. 
Accordingly, claim 28 is of improper dependent form for fail to further limit the subject matter of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby (US 5,358,176 A) in view of Hanning (US 5,908,243 A) and Forrer et al. (US 3,478,953 A, hereinafter Forrer).
Regarding claim 1, Rigby teaches a tamper-evident food delivery container, comprising: 

a cover comprising a cover portion (11) enclosed by a second plurality of sidewalls (20/43, 21/43, 28/43), the cover being coupled to the food chamber along a shared edge and configured to be positioned over the food chamber; 
a flap (20/42, 21/42, 28/42) extending from one of the first and second plurality of sidewalls, the flap being operable to be affixed to the other of the first and second plurality of sidewalls to form a tamper-evident seal around the food chamber, and to prevent access to the food chamber; and
a tear strip (38) configured to tear away from said flap to separate portions of said flap (column 1 line 31-column 3 line 2, column 3 line 22-column 4 line 3, column 4 line 63-column 5 line 46 and FIG. 2, 5, 6).
Rigby teaches the flap being bonded to the other of the first and second plurality of sidewalls to form the tamper-evident seal but fails to teach the bond and the resulting tamper-evident seal being formed by a flap adhesive that is applied to the flap and also fails to teach a non-stick surface on the flap or on the one of the first and second plurality of sidewalls from which the flap extends, wherein the flap is configured to fold the flap adhesive and the non-stick surface against one another to prevent the flap adhesive from being exposed until the flap is affixed to the other of the first and second plurality of sidewalls. Hanning teaches a tamper-evident container having a flap (18) extending from a sidewall and operable to be affixed to the sidewall to form a tamper-evident seal and prevent access to an interior of the tamper-evident container. Hanning further teaches that it is known and desirable in the prior art to configure the flap with a 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by alternatively providing the flap with a flap adhesive configured to form the tamper-evident seal, by providing a non-stick surface on the flap or on the one of the first and second plurality of sidewalls from which the flap extends, and by configuring the flap to fold the flap adhesive and the non-stick surface against one another to prevent the flap adhesive from being prematurely exposed, as taught by Hanning, in order to provide a tamper-evident container that can be easily and efficiently sealed by a user without the need for excess sealing equipment while also eliminating the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips.
Rigby also fails to teach a closing mechanism operable to keep the food chamber and cover together once the tear strip has been detached. Forrer teaches an analogous container comprising a chamber comprising a basin portion enclosed by a first plurality 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing a reclosable closing mechanism operable to keep the food chamber and cover together once the tear strip has been detached, as taught by Forrer, in order to provide a container that can be repeatedly opened, to access the contents remaining in the container, and re-closed, to protect and seal the remaining contents within the container. 
Regarding claim 2, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the cover is configured to be positioned over the food chamber and wherein at least a portion of the second plurality of sidewalls overlaps a portion of the first plurality of side walls (Rigby: FIG. 5).
Regarding claim 3, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the tear strip comprises a pull tab (39) disposed in the flap in a position wherein when the flap extends from the second plurality of sidewalls and is affixed to the first plurality of sidewalls, the pull tab is oriented at a height that is below a horizontal plane corresponding to a top surface of the first plurality of sidewalls (Rigby: FIG. 5, 6). 
Regarding claim 4, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the container comprises a shield wall (19) extending from a front sidewall of the first plurality of sidewalls and interposed between the food chamber and the flap (Rigby: column 3 lines 48-50, column 4 lines 12-15, 54-56 and FIG. 2, 6). Rigby discloses that the shield wall is folded inside the container and prevents inadvertent spillage of contents from the front of the container. Accordingly, although Rigby only teaches a shield wall extending from the front sidewall of the first plurality of sidewalls, it would have been obvious and well within the level of ordinary skill in the art to provide additional shield walls extending from opposing left and right sidewalls of the first plurality of sidewalls and interposed between the food chamber and the flap in order to further prevent inadvertent spillage of contents from the sides of the container. 
Regarding claim 6, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the flap comprises a separate foldable portion having the non-stick surface (Hanning: FIG. 5), the separate foldable portion being configured to be selectively folded over to protect the flap adhesive and unfolded to expose the adhesive prior to affixing the flap to the other of the first and second plurality 
Regarding claim 7, Rigby as modified by Hanning and Forrer teaches the container of claim 6 above, wherein the non-stick surface is disposed on an inner surface of the separate foldable portion (Hanning: column 4 line 36-column 6 line 16 and FIG. 4-6). See 112(b) and 112(d) rejections above. It is noted that the flap disclosed by Rigby extends from the second plurality of sidewalls and an inner surface of the flap is operable to be affixed to an outer surface of the first plurality of sidewalls to form the tamper-evident seal. Thus, the modification of Rigby in view of Hanning, as presented in rejection of claim 1 above, would necessary place both the flap adhesive and the non-stick surface on the inner surface of the flap (or the flap adhesive on the inner surface of the flap and the non-stick surface on the inner surface of the second plurality of sidewalls) so that the inner surface of the flap is still operable to be affixed to the outer surface of the first plurality of sidewalls. 
Regarding claim 8, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the flap (20/42 or 21/42 or 28/42) extends from one of the second plurality of sidewalls (20/43, 21/43, 28/43) (Rigby: FIG. 2).
Regarding claim 9, Rigby as modified by Hanning and Forrer teaches the container of claim 8 above, wherein the one of the second plurality of sidewalls is a front sidewall (28/43) (Rigby: FIG. 2). 
 Regarding claim 10, Rigby as modified by Hanning and Forrer teaches the container of claim 8 above, wherein the one of the second plurality of sidewalls is a left sidewall (20/43), and the second plurality of sidewalls further comprises a right sidewall 
Regarding claim 11, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the flap adhesive comprises a layer of adhesive material (Hanning: column 5 lines 26-41). Hanning fails to specifically teach the adhesive material being sprayed on but does teach applying the adhesive material in liquid form and also discloses that the container will function equally with any method for attaching/applying the adhesive material as long as the adhesive material is capable of permanently adhering to the flap and to the container. Accordingly, it would have been well within the level of ordinary skill in the art to provide the flap of Rigby with the flap adhesive by any known method in the art, including by spraying a layer of adhesive material on the flap, as suggested by Hanning. 
Additionally, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).  
Regarding claim 12, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the container further comprises an affixing agent comprising the material of the exterior surface of the other of the first and second plurality of sidewalls, wherein the material of the exterior surface of the other of the first and second plurality of sidewalls adheres to the flap adhesive when physically pressed together (Rigby: column 1 lines 35-43 and Hanning: column 1 line 46-column 2 line 46, column 4 line 36-column 6 line 16 and FIG. 4-6). See 112(b) rejection above. 
Regarding claim 13, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the flap comprises a folded over portion having the non-stick surface or the flap adhesive, which when unfolded, exposes the flap adhesive (Hanning: column 4 line 36-column 6 line 16 and FIG. 4-6). See 112(b) rejection above.
Regarding claim 18, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the closing mechanism comprises a slot (45) disposed in a sidewall of the first and second plurality of sidewalls and a tab (44) disposed in another sidewall of the first and second plurality of sidewalls and operable to be inserted into the slot, wherein a closure of the food delivery container is secured when the tab is inserted through the slot (Forrer: column 2 lines 14-71 and Fig. 1-4).  
Regarding claim 20, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, wherein the tear strip comprises a pull tab (39) and a section of the flap perforated by a plurality of interrupted cuts (44, 47) (Rigby: column 5 lines 10-20 and FIG. 2, 5, 6).
Regarding claim 21, Rigby teaches a single-chambered food delivery container, comprising: 

a sealing mechanism (20/42, 21/42, 28/42) operable to be affixed in order to form a tamper-evident seal on all openable portions of the food storage chamber, and further operable to prevent access to the food storage chamber, and
one or more pull tabs (38) on at least two sides of the food storage chamber, the pull tabs operable to be pulled to detach a portion of the food storage chamber and to allow the food storage chamber to be re-opened when the pull tab is detached (column 1 line 31-column 3 line 2, column 3 line 22-column 4 line 3, column 4 line 63-column 5 line 46 and FIG. 2, 5, 6).
Rigby teaches a sealing mechanism in the form of flaps (20/42, 21/42, 28/42), extending from respective sidewalls (20/43, 21/43, 28/43) of a lid portion of the food storage chamber, bonded to respective sidewalls (17, 31, 33) of a base portion of the food storage chamber. Rigby, however, fails to teach the flaps being bonded to the respective sidewalls of the base portion via an adhesive portion, wherein the flaps are further configured with a foldable portion operable to be folded over the adhesive portion and further operable to be unfolded to expose the adhesive portion. 
Hanning teaches a single-chambered container having a sealing mechanism comprising a flap (18) extending from a sidewall and operable to be affixed to the sidewall to form a tamper-evident seal and prevent access to an interior of the container. Hanning further teaches that it is known and desirable in the prior art to configure the flap with an adhesive portion (21) configured to form the tamper-evident seal and to configure the flap with a foldable portion operable to be folded over the 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by alternatively providing the flaps with an adhesive portion configured to form the tamper-evident seal and by further configuring the flaps with a foldable portion operable to be folded over the adhesive portion to prevent the adhesive portion from being prematurely exposed and further operable to be unfolded when it is desired to expose the adhesive portion, as taught by Hanning, in order to provide a tamper-evident container that can be easily sealed by a user without the need for excess sealing equipment while also eliminating the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips.
Rigby also fails to teach a closing mechanism operable to allow the food storage chamber to be re-closed once the pull tabs have been pulled. Forrer teaches an analogous container comprising a food storage chamber, a sealing mechanism (30/32) operable to be affixed in order to form a tamper-evident seal and operable to prevent access to the food storage chamber, and a pull tab (33) operable to be pulled to detach a portion of the food storage chamber and allow the food storage chamber to be re-
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing a reclosable closing mechanism operable to allow the food storage chamber to be re-closed once the pull tabs have been pulled, as taught by Forrer, in order to provide a container that can be repeatedly opened, to access the contents remaining in the container, and re-closed, to protect and seal the remaining contents within the container. 
Regarding claim 23, Rigby as modified by Hanning and Forrer teaches the container of claim 21 above, wherein the closing mechanism comprises a tab (44) and slot (45) configuration (Forrer: column 2 lines 14-71 and Fig. 1-4).  
Regarding claim 24, Rigby as modified by Hanning and Forrer teaches the container of claim 21 above, wherein the pull tabs comprise a section of a portion of the food storage chamber perforated by a series of interrupted cuts (44, 47) (Rigby: column 5 lines 10-20 and FIG. 2, 5, 6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Shiffman (US 3,343,746 A). 
Regarding claim 5, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach printed material on at least one surface of the tear strip. Shiffman teaches an analogous tear strip and further teaches that it is known in the prior art to provide printed material associated with the tear strip in order to indicate the location of the tear strip and its pull direction (Fig. 2, 3, 4). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by providing a surface of the tear strip with printed material associated with the tear strip, as taught by Shiffman, in order to indicate the location of the tear strip and its pull direction. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Sweet (2010/0055260 A1).
Regarding claim 14, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach a plurality of vents disposed on at least one of the cover portion, the first plurality of sidewalls and the second plurality of sidewalls. Sweet teaches an analogous food delivery container and further teaches that it is known in the prior art to provide the container with vents in order to allow steam or other vapors to be released from a food product (paragraphs 42, 43).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing a plurality of vents disposed on at least one of the cover portion, the first plurality of sidewalls and the second plurality of sidewalls, as taught by Sweet, in order . 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Chang (US 2005/0199689 A1).
Regarding claims 15 and 16, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach at least one of: a plurality of ridges disposed along an interior surface of the basin portion and a plurality of trenches disposed along an interior surface of the basin portion such that the basin portion of the food chamber is separated into a plurality of sub-compartments.
Chang teaches an analogous food delivery container and further teaches that it is known and desirable to provide an insert on an interior surface of a bottom portion of the container which comprises a series of ridges/trenches that divide the container into a plurality of sub-compartments for separately containing different foods (paragraphs 2-5, 12-15 and FIG. 1-6).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by additionally providing at least one of: a plurality of ridges disposed along an interior surface of the basin portion and a plurality of trenches disposed along an interior surface of the basin portion such that the basin portion of the food chamber is separated into a plurality of sub-compartments, as taught by Chang, in order to provide the container with a means for separately containing different foods. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Wiscusen, III et al. (US 5,205,478 A, hereinafter Wiscusen).
Regarding claim 17, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach at least a portion of the cover being transparent. Wiscusen teaches an analogous food delivery container comprising a food chamber and a cover and further teaches that it is known and desirable in the prior art to provide the cover with a window, of a clear plastic material, to permit viewing of the product within the food chamber (column 5 lines 63-66).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by providing at least a portion of the cover with a transparent window, as taught by Wiscusen, in order to permit viewing of the product within the food chamber. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning and Forrer, as applied to claim 1 above, and further in view of Lahlouh (US 2014/0305944 A1).
Regarding claim 29, Rigby as modified by Hanning and Forrer teaches the container of claim 1 above, but fails to teach a continuous length of material, different from the tear strip, connected to said tear strip. Lahlouh teaches an analogous tamper-evident container comprising: a basin portion enclosed by a first plurality of sidewalls, a cover portion enclosed by a second plurality of sidewalls, a flap extending from the second plurality of sidewalls and operable to be affixed to the first plurality of sidewalls via a flap adhesive (132) to form a tamper-evident seal, and a tear strip (136) configured 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Rigby by providing the tear strip with a continuous length of reinforcing material, different from the tear strip, that is connected to the tear strip, as taught by Lahlouh, in order to provide extra strength to the tear strip and reduce or prevent breakage of the tear strip. 
Claims 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Hanning. 
Regarding claims 25 and 28, Rigby teaches a method for sealing food in a food delivery container, the method comprising: 
in a food delivery container comprising a food chamber (15/13/17/31/33) containing a consumable item, 
positioning a cover portion (11/20/21/28) of the food delivery container over the food chamber, and 
sealing an interior of a first plurality of sidewalls (20/21/28) of the cover portion to an exterior of a second plurality of sidewalls (13/17/31/33) of the food chamber to seal the food delivery container, 
wherein access to an interior of the food delivery container is obtained by pulling one or more pull tabs (38) disposed in the first plurality of sidewalls on at least one side 
Rigby fails to teach sealing the interior of the first plurality of sidewalls of the cover portion to the exterior of the second plurality of sidewalls of the food chamber via an adhesive agent, wherein the adhesive agent is disposed along the interior of the first plurality of sidewalls and is initially covered by a portion of the first plurality of sidewalls, wherein the adhesive agent is exposed to seal the container by unfolding the portion of the first plurality of sidewalls covering the adhesive agent, and wherein the container is sealed by pressing the adhesive agent of the first plurality of sidewalls against the exterior of the second plurality of sidewalls. 
Hanning teaches a tamper-evident container and a method for sealing the container, wherein the method comprises sealing a flap (18) to a sidewall of the container. Hanning further teaches that it is known and desirable in the prior art to seal the flap to the sidewall of the container via an adhesive agent (21), wherein the adhesive agent is disposed along the flap and is initially covered by a folded over portion of the flap comprising a non-stick material (22) (FIG. 5), wherein the adhesive agent is exposed to seal the container by unfolding the folded over portion of the flap covering the adhesive agent (FIG. 4), and wherein the container is sealed by pressing the adhesive agent of the flap against an exterior of the sidewall (FIG. 6). Such a configuration and method is desirable as it eliminates the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips and as it also provides a tamper-evident container that can be 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the container and sealing method of Rigby by alternatively sealing the interior of the first plurality of sidewalls of the cover portion to the exterior of the second plurality of sidewalls of the food chamber via an adhesive agent, wherein the adhesive agent is disposed along the interior of the first plurality of sidewalls and is initially covered by a portion of the first plurality of sidewalls that comprises a non-stick material, wherein the adhesive agent is exposed to seal the container by unfolding the portion of the first plurality of sidewalls covering the adhesive agent, and wherein the container is sealed by pressing the adhesive agent of the first plurality of sidewalls against the exterior of the second plurality of sidewalls, as taught and suggested by Hanning, in order to provide a tamper-evident container that can be easily and efficiently sealed by a user without the need for excess sealing equipment while also eliminating the cost associated with providing disposable protective cover strips and the excess waste associated with the disposable protective cover strips.
Regarding claim 26, Rigby as modified by Hanning teaches the method of claim 25 above, wherein the portion of the first plurality of sidewalls covering the adhesive agent comprises a non-stick material (22) (Hanning: column 4 line 36-column 6 line 16). 
Response to Arguments
Applicant’s arguments filed on December 28, 2020 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NINA K ATTEL/           Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734